DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks, filed February 4, 2022, with respect to Final Rejection - 02/04/2022 have been fully considered and are persuasive.  The Final Rejection - 02/04/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the 
The cited allowable subject matter is only allowable in combination with the rest of the claim limitations. The most relevant prior art (See Form PTO-892 attached) discloses the limitations found in claims 1, 7, 14, and 20 except for the limitations cited below. 
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the encapsulant contacts the first solder bump and the first solder bump is exposed from the encapsulant; and a second solder bump disposed on the first solder bump outside the encapsulant.”, as recited in Claim 1, with the remaining features.
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the encapsulant contacts and surrounds the first solder bump; and a second solder bump disposed on the first solder bump outside the encapsulant.”, as recited in Claim 7, with the remaining features.
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the encapsulant contacts and surrounds the first solder bump; wherein the encapsulant contacts and surrounds the interconnect structure while the interconnect 
	Regarding claim 20, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and an encapsulant deposited over the substrate and contacting the solder bump or contact pad, wherein the solder bump or contact pad remains exposed from the encapsulant.”, as recited in Claim 20, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        
/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812